DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacorn et al. [US 11375264] in view of Steffan et al. [US 5905434] and Mazuir et al. [US 10112528].
As to claim 1. Alacorn discloses A vehicle gratitude communication system comprising: 
a display apparatus, [fig. 1A, col. 3, lines 50-51] vehicle communication system 11, comprising: 
a housing, [fig. 1A] housing 12, having a housing front side, a housing back side, a housing left side, a housing right side, a housing top side, and a housing bottom side, [fig. 1A] housing 12 having a rectangular form with front, back, top and bottom sides;
a display, [fig. 1A, col. 3, line 57] displays 15, 18, coupled to the housing, [fig. 1A], the display being coupled within the housing front side, [fig. 1A];
a display battery, [fig. 3] power supply 25, coupled within the housing, [fig. 3, col. 4, lines 61-63], the display battery being in operational communication with the display, [col. 4, lines 61-63]; 
a receiver, [fig. 3] wireless transceiver 28, coupled within the housing, the receiver being in operational communication with the display, [fig. 3, col. 4, line 67 – col. 5, line 1]; and 
a plurality of display engagement members coupled to the housing, [fig. 1A, col. 3, lines 59-63] fastener 21 on both side of the display, each display engagement member being coupled to the housing front side, [fig. 1A, 1B] and configured to selectively engage a rear windshield of a vehicle, [fig. 4, col. 4, lines 6-8] the display is attached to the rear window of the vehicle; and 
a remote apparatus, [fig. 3] external device 29, comprising: 
a remote casing having a casing front side, a casing back side, and a casing perimeter, every physical device has sides; 
a transmitter, [fig. 3, col. 5, lines 3-7] wireless transceiver 28, coupled within the remote casing, [fig. 3], the transmitter being in wireless communication with the receiver of the display apparatus, [col. 5, lines 3-7]. 
Alacorn fails to disclose that the display including a translucent lettering portion, and a backlight to selectively illuminate the lettering portion;
wherein the remote apparatus comprises: 
a power button coupled to the remote casing, the power button being in operational communication with the transmitter to illuminate the backlight of the display apparatus; 
a remote battery coupled within the remote casing, the remote battery being in operational communication with the transmitter; and 
a remote engagement member coupled to the remote casing, the remote engagement member being coupled to the casing back side and configured to selectively engage a dashboard of the vehicle.
Steffan teaches a vehicle communication device with a display 102 to be mounted on the rear of the vehicle, [fig. 1] and a remote control unit 402 mounted on the dashboard 404, [fig. 4, col. 4, lines 25-26]; wherein the remote unit comprises a power button 600 to turn ON/OFF the remote unit and the display, [col. 5, lines 10-17]; wherein the remote control unit is powered by a battery in a battery compartment of the unit, [col. 5, lines 57-58]; wherein the remote control unit 402 is mounted to the dashboard, [col. 4, lines 25-26], wherein the mounting is at the back of the remote unit, [fig. 4]; wherein mounting a physical requires an engagement member.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Alacorn with that of Steffan so that the display unit can easily be transferred to another car.
The combination of Alacorn and Steffan fails to disclose that the display including a translucent lettering portion, and a backlight to selectively illuminate the lettering portion.
Mazuir teaches an exterior lighting and warning system, light based devices 32 in a vehicle 1 [fig. 2]; wherein light based devices can be a display, [col. 6, lines 9-13], with a backlight, [col. 8, lines 45-48], comprises light modulators that can be translucent, [col. 6, lines 39-45]; wherein the modulator is for creating text, [col. 10, lines 55-63].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn and Steffan with that of Mazuir so that the display can be implemented with a widely available type of display to save on implementation cost and time.

As to claim 2. Alacorn discloses The vehicle gratitude communication system of claim 1 further comprising the lettering portion forming a message of gratitude such as, but not limited to, "THANK YOU", "THANKS", and "THX", [fig. 4].

As to claim 3. Alacorn discloses The vehicle gratitude communication system of claim 1 further comprising a status light coupled to the remote casing, the status light being coupled to the casing front side and being in operational communication with the transmitter and the remote battery to illuminate when the backlight of the display apparatus is illuminated, [col. 5, lines 18-22] the external device includes display to show the user of the message being displayed on the communication system.

As to claim 7. Alacorn discloses The vehicle gratitude communication system of claim 1 further comprising the housing and the display being rectangular, [fig. 1A].

As to claim 8. Alacorn discloses The vehicle gratitude communication system of claim 7 further comprising the plurality of display engagement members being four display engagement members coupled within the corners of the housing front side, [fig. 1A, col. 4, lines 47-52].

As to claim 9. The combination of Alacorn and Seffan fails to disclose The vehicle gratitude communication system of claim 1 further comprising the housing and the display being sufficiently flexible so as to conform to the curvature of the rear windshield of the vehicle.
Mazuir teaches an exterior lighting and warning system, light based devices 32 in a vehicle 1 [fig. 2]; wherein light based devices can be a display, [col. 6, lines 9-13], with a backlight, [col. 8, lines 45-48]; wherein the light-based devices 32 includes a flexible light emitting panels formed from a thin flexible sheet of plastic, [col. 9, lines 42-47]; wherein the flexible sheet of plastic is attached to the structure 64 of the vehicle, [fig. 4], which are the windows of the vehicle, [col. 9, lines 35-37].
A flexible sheet of plastic attached to a surface conforms to the curvature of the surface as it is flexible. 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn and Seffan with that of Mazuir so that the display can attached to any surface of the vehicle to allow the user communicate on the side they prefer giving multiple options to the user.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacorn in view of Steffan and Mazuir as applied to claim 1 above, further in view of BianRosa et al. [US 20130176102].
As to claim 4. The combination of Alacorn, Steffan and Mazuir fails to disclose The vehicle gratitude communication system of claim 1 further comprising the remote casing being oval-shaped.
BianRosa teaches a remote control device that can be implemented in an oval shaped housing, [fig. 2A, 0020].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn, Steffan and Mazuir with that of BianRosa so that the external device 29 of Alacorn can be shaped to fit available space on or theme of the vehicle’s dashboard.

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacorn in view of Steffan and Mazuir as applied to claim 1 above, further in view of Miller [US 20040239493].
As to claim 5. The combination of Alacorn, Steffan and Mazuir fails to disclose The vehicle gratitude communication system of claim 1 further comprising the power button being coupled to the casing front side.
Miller teaches a windshield attachable electronic display sign comprising a display sign apparatus 10, [fig. 10, 0022] and a keyboard member for transmitting messages to the display sign including a housing 24 with a keypad 27 disposed upon the front wall 25 of the housing having an ON/OFF switch, [fig. 3, 0023].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn, Steffan and Mazuir with that of Miller so that the user can easily access the switch to turn on the display panel.

As to claim 6. the combination of Alacorn, Steffan and Mazuir fails to disclose The vehicle gratitude communication system of claim 1 further comprising the housing back side having a selectively removable housing battery cover; the casing back side having a selectively removable casing battery cover.
Miller teaches a windshield attachable electronic display sign comprising a display sign apparatus 10 with a housing 11 and a removable back panel 15, [fig. 10, 0022]; wherein the back panel cover a battery pack 19, [fig. 4]; wherein the system comprises a keyboard member for transmitting messages to the display sign including a housing 24 and a removable battery pack 30 disposed on the housing 24, [fig. 4, 0023].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn, Steffan and Mazuir with that of Miller so that the user can easily remove the battery to either replace or recharge the batteries.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alacorn in view of Steffan, Mazuir, Miller, and BianRosa.
As to claim 10. Alacorn discloses A vehicle gratitude communication system comprising: 
a display apparatus, [fig. 1A, col. 3, lines 50-51] vehicle communication system 11, comprising: 
a housing, [fig. 1A] housing 12, having a housing front side, a housing back side, a housing left side, a housing right side, a housing top side, and a housing bottom side, [fig. 1A] housing 12 having a rectangular form with front, back, top and bottom sides; 
a display, [fig. 1A, col. 3, line 57] displays 15, 18, coupled to the housing, [fig. 1A], the display being coupled within the housing front side, [fig. 1A], the lettering portion forming a message of gratitude such as, but not limited to, "THANK YOU", "THANKS", and "THX", [fig. 4], the housing and the display being rectangular, [fig. 1A]; 
a display battery, [fig. 3] power supply 25, coupled within the housing, [fig. 3, col. 4, lines 61-63], the display battery being in operational communication with the display, [col. 4, lines 61-63]; 
a receiver, [fig. 3] wireless transceiver 28, coupled within the housing, the receiver being in operational communication with the display, [fig. 3, col. 4, line 67 – col. 5, line 1]; and 
a plurality of display engagement members coupled to the housing, [fig. 1A, col. 3, lines 59-63] fastener 21 on both side of the display, each display engagement member being coupled to the housing front side, [fig. 1A, 1B] and configured to selectively engage a rear windshield of a vehicle, [fig. 4, col. 4, lines 6-8] the display is attached to the rear window of the vehicle, the plurality of display engagement members being four display engagement members coupled within the corners of the housing front side, [fig. 1A, col. 4, lines 47-52]; and 
a remote apparatus, [fig. 3] external device 29, comprising: 
a remote casing having a casing front side, a casing back side, and a casing perimeter, every physical device has sides; 
a transmitter, [fig. 3, col. 5, lines 3-7] wireless transceiver 28, coupled within the remote casing, [fig. 3], the transmitter being in wireless communication with the receiver of the display apparatus, [col. 5, lines 3-7]; 
a status light coupled to the remote casing, the status light being coupled to the casing front side and being in operational communication with the transmitter and the remote battery to illuminate when the display of the display apparatus is illuminated, [col. 5, lines 18-22] the external device includes display to show the user of the message being displayed on the communication system.
Alacorn fails to disclose that the housing back side having a selectively removable housing battery cover, and the display including a translucent lettering portion, and a backlight to selectively illuminate the lettering portion; wherein the housing and the display being sufficiently flexible so as to conform to the curvature of a rear windshield of a vehicle;
wherein the remote casing being oval-shaped, the casing back side having a selectively removable casing battery cover; further comprising:
a power button coupled to the remote casing, the power button being in operational communication with the transmitter to illuminate the backlight of the display apparatus;
 a remote battery coupled within the remote casing, the remote battery being in operational communication with the transmitter; and
a remote engagement member coupled to the remote casing, the remote engagement member being coupled to the casing back side and configured to selectively engage a dashboard of the vehicle.
Steffan teaches a vehicle communication device with a display 102 to be mounted on the rear of the vehicle, [fig. 1] and a remote control unit 402 mounted on the dashboard 404, [fig. 4, col. 4, lines 25-26]; wherein the remote unit comprises a power button 600 to turn ON/OFF the remote unit and the display, [col. 5, lines 10-17]; wherein the remote control unit is powered by a battery in a battery compartment of the unit, [col. 5, lines 57-58]; wherein the remote control unit 402 is mounted to the dashboard, [col. 4, lines 25-26], wherein the mounting is at the back of the remote unit, [fig. 4]; wherein mounting a physical requires an engagement member.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Alacorn with that of Steffan so that the display unit can easily be transferred to another car.
The combination of Alacorn and Steffan fails to disclose that the housing back side having a selectively removable housing battery cover, and the display including a translucent lettering portion, and a backlight to selectively illuminate the lettering portion; wherein the housing and the display being sufficiently flexible so as to conform to the curvature of a rear windshield of a vehicle; wherein the remote casing being oval-shaped, the casing back side having a selectively removable casing battery cover; and wherein the power button being coupled to the casing front side.
Mazuir teaches an exterior lighting and warning system, light based devices 32 in a vehicle 1 [fig. 2]; wherein light based devices can be a display, [col. 6, lines 9-13], with a backlight, [col. 8, lines 45-48], comprises light modulators that can be translucent, [col. 6, lines 39-45]; wherein the modulator is for creating text, [col. 10, lines 55-63]; wherein the light-based devices 32 includes a flexible light emitting panels formed from a thin flexible sheet of plastic, [col. 9, lines 42-47]; wherein the flexible sheet of plastic is attached to the structure 64 of the vehicle, [fig. 4], which are the windows of the vehicle, [col. 9, lines 35-37].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn and Steffan with that of Mazuir so that the display can be implemented with a widely available type of display to save on implementation cost and time.
The combination of Alacorn, Steffan and Mazuir fails to disclose that the housing back side having a selectively removable housing battery cover; wherein the remote casing being oval-shaped, the casing back side having a selectively removable casing battery cover; and wherein the power button being coupled to the casing front side.
Miller teaches a windshield attachable electronic display sign comprising a display sign apparatus 10 with a housing 11 and a removable back panel 15, [fig. 10, 0022]; wherein the back panel cover a battery pack 19, [fig. 4]; wherein the system comprises a keyboard member for transmitting messages to the display sign including a housing 24 and a removable battery pack 30 disposed on the housing 24, [fig. 4, 0023]; wherein the system comprises a keyboard member for transmitting messages to the display sign including a housing 24 with a keypad 27 disposed upon the front wall 25 of the housing having an ON/OFF switch, [fig. 3, 0023].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn, Steffan and Mazuir with that of Miller so that the user can easily remove the battery to either replace or recharge the batteries.
The combination of Alacorn, Steffan, Mazuir and Miller fails to disclose wherein the remote casing being oval-shaped.
BianRosa teaches a remote control device that can be implemented in an oval shaped housing, [fig. 2A, 0020].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alacorn, Steffan, Mazuir and Miller with that of BianRosa so that the external device 29 of Alacorn can be shaped to fit available space on or theme of the vehicle’s dashboard.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688